Title: From John Adams to the President of Congress, No. 11, 28 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 28 Sept. 1780. Dupl (PCC, No. 84, II, f. 273–276). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:72.
     Received by Congress on 29 Jan. 1781, this letter contained the statements exchanged by Baron Willem van Wassenaer-Starrenburg and Catherine II, when Wassenaer-Starrenburg and his fellow minister plenipotentiary, Baron Dirk van Heeckeren van Brantzenburg, presented their credentials at St. Petersburg on 5 September. The Dutch minister noted the importance of the impending negotiations regarding mutual efforts to protect the neutral rights of Russia and the Netherlands under the armed neutrality and expressed his hope for their successful conclusion. Catherine replied that she appreciated the States General’s action in sending representatives to St. Petersburg and that she too hoped for a successful outcome. John Adams presumably copied and translated the statements as they appeared in the Dutch newspapers. See, for example, the Gazette de Leyde of 29 September.
    